PER CURIAM.
The question here is one of fact. There was testimony for and against the proposition that the defendant was born in the United States. The commissioner and Judge Lacombe, who reviewed the order of deportation, concurred in finding that the appellant was a laborer unlawfully in the United States.
We think the testimony warranted this conclusion, and that nothing in the record would justify a finding that both the commissioner and the judge were wrong. The United States is not estopped from deporting the appellant because of any act or omission of the special agent, Dannenberg.
The order of deportation is affirmed.

&3>Fqr other eases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes